ACCEPTED
                                                                                             08-17-00184-CR
                                   08-17-00184-CR                                EIGHTH COURT OF APPEALS
                                                                                            EL PASO, TEXAS
                                                                                           5/21/2018 5:34 PM
                                                                                          DENISE PACHECO
                                                                                                      CLERK

                                 No. 08-17-00184-CR

                                   IN THE                                 FILED IN
                                                                   8th COURT OF APPEALS
                             COURT OF APPEALS                          EL PASO, TEXAS
                          EIGHTH DISTRICT OF TEXAS                 5/21/2018 5:34:06 PM
                                                                       DENISE PACHECO
                                                                           Clerk

MELERIE VILLALOBOS                                                         APPELLANT

V.

THE STATE OF TEXAS                                                          APPELLEE



                     STATE’S SECOND MOTION
        FOR AN EXTENSION OF TIME TO FILE THE STATE’S BRIEF


TO THE COURT OF APPEALS, EIGHTH DISTRICT OF TEXAS:

      COMES NOW, the State of Texas in the above styled and numbered cause,

pursuant to Rule 10.5(b) and Rule 38.6(d) of the Texas Rules of Appellate

Procedure, and requests an extension of time in which to file the State’s brief, and

would show the Court as follows:

      1. Appellant was convicted of driving while intoxicated in County Criminal
Court at Law No. 2 of El Paso County, Texas in a case styled, The State of Texas
v. Melerie Villalobos, cause number 20150C00038.

      2. The State’s brief is currently due to be filed on May 21, 2018.

      3. This extension is requested for 30 days until June 19, 2018.

      4. One motion for extension of time to file the State’s brief has been
previously requested by the State and granted by this Court.
       5. The undersigned attorney for the State has been unable to complete the
State’s brief in a timely manner during the briefing period and requests this
extension due to the following factors:

(a) Since the filing of the State’s first extension request, the undersigned
completed and filed in this Court the State’s briefs in the following cases:
       Chadi Azzam v. The State of Texas, Cause Number 08-17-00137-CR, filed
May 1, 2018.
       Christopher Napier v. The State of Texas, Cause Number 08-18-00050-CR,
filed May 2, 2018 (letter brief on issue of dismissal).

(b) Since the filing of the State’s first extension request, the undersigned prepared
for and presented oral argument to this Court in the following case:
       Steven Scott Apilado v. The State of Texas, Cause Number 08-16-00358-CR,
argued May 10, 2018.

(c) The undersigned is also responsible for preparing and filing in this Court the
State’s briefs in the following cases:
       Melerie Villalobos v. The State of Texas, Cause Number 08-17-00184-CR,
due May 20, 2018 (1st extension).

(d) As the Appellate Division Chief of the 34th Judicial District Attorney’s Office,
the undersigned must devote much of his time on a daily basis to assisting the
trial-division prosecutors with issues that arise in their cases before the District
and County Courts, including (among many other things) providing legal research
on emergency issues that arise during trial. The undersigned also has many
appellate-division and office-wide administrative duties that require much of his
time on a daily basis.
                                      PRAYER

      WHEREFORE, the State prays that its extension request will be granted

until June 19, 2018.

                                        Respectfully submitted,

                                        JAIME ESPARZA
                                        DISTRICT ATTORNEY
                                        34th JUDICIAL DISTRICT

                                        /s/ Tom A. Darnold
                                        TOM A. DARNOLD
                                        ASST. DISTRICT ATTORNEY
                                        EL PASO COUNTY COURTHOUSE
                                        500 E. SAN ANTONIO
                                        EL PASO, TEXAS 79901
                                        (915) 546-2059 ext. 3070
                                        FAX (915) 533-5520
                                        E-MAIL: tdarnold@epcounty.com
                                        SBN 00787327

                                        ATTORNEYS FOR THE STATE


                           CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a copy of the above motion was

sent by e-mail by utilizing the E-serve system on May 21, 2018, to appellant’s

attorneys: Todd D. Morten, at tmorten@epcounty.com; and A. Marcelo Rivera, at

arivera@epcounty.com.


                                        /s/ Tom A. Darnold
                                        TOM A. DARNOLD